      Case 1:19-cv-11003-PBS Document 18 Filed 05/03/19 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

_____________________________________________
                                             )
MARIAN RYAN, in her official capacity as     )
Middlesex County District Attorney;          )
RACHAEL ROLLINS, in her official capacity as )
Suffolk County District Attorney;            )
COMMITTEE FOR PUBLIC COUNSEL SERVICES;       )
and the CHELSEA COLLABORATIVE, INC.,         )
                    Plaintiffs,              )
                                             )
v.                                           ) Civil Action
                                             ) No. 19-11003-PBS
U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT;    )
MATTHEW T. ALBENCE, in his official capacity )
as Acting Deputy Director of U.S. Immigration)
and Customs Enforcement and Senior Official )
Performing the Duties of the Director; TODD )
M. LYONS, in his official capacity as        )
Immigration and Customs Enforcement,         )
Enforcement and Removal Operations, Acting   )
Field Office Director; U.S. DEPARTMENT OF    )
HOMELAND SECURITY; and KEVIN McALEENAN, in   )
his official capacity as Acting Secretary of )
United States Department of Homeland         )
Security,                                    )
                    Defendants               )
_____________________________________________)


                                 ORDER

                              May 3, 2019

     Pursuant to L.R. 40.1(g)(1) and (4), I find that this case

is not related to 18-cv-12452-PBS or 18-cv-10475-PBS and

therefore was erroneously assigned to me. The case is returned

to the Clerk for random reassignment.

                                  /s/ Patti B. Saris                  .
                                 HON. PATTI B. SARIS
                                 CHIEF JUDGE
